Citation Nr: 0416933	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.. Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis of the right shoulder.

2.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis of the left shoulder.

3.  Entitlement to a rating in excess of 10 percent for 
rheumatoid arthritis of the cervical spine.

4.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis of the lumbar spine.

5.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma with obstructive lung disease.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who retired in April 1995 after 
more than 19 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2000 decision by the Fort Harrison Department of Veterans 
Affairs (VA) Regional Office (RO), which denied increased 
ratings for the veteran's service-connected right and left 
shoulder disabilities, cervical and lumbar spine 
disabilities, and bronchial asthma condition.  In the same 
decision, the RO also denied increased ratings for service-
connected right and left ankle disabilities, a recurrent 
tinea cruris and tinea pedis condition, and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  In his August 2000 
substantive appeal (VA Form 9), the veteran expressly limited 
his appeal to the issues of entitlement to increased ratings 
for cervical and lumbar spine disabilities, right and left 
shoulder disabilities, and the bronchial asthma condition.  
Accordingly, these are the only issues before the Board.  In 
December 2003, the veteran appeared for a video conference 
hearing before the undersigned Member of the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

Here, a review of the record indicates that the veteran has 
not received adequate notification of the VCAA and 
implementing regulations.  Letters from the RO dated in 
October 2002 and July 2003 generally notified the veteran of 
the changes in VA "duty-to-assist" requirements brought 
about by the VCAA and implementing regulations.  However, 
such notification was relatively cursory in nature, and VCAA 
notice in the form of a formal VCAA letter, with citations, 
has not been provided.  Hence, the letters were inadequate 
under the guidelines of Quartuccio, supra.  Furthermore, 
there is no indication that application of the revised rating 
criteria for diseases and injuries of the spine (effective 
September 23, 2002 and September 26, 2003) have been 
considered; nor that the veteran has been advised of those 
changes.  Finally, the clinical findings that have been 
reported (including neurological) are not sufficiently 
complete to allow for rating under all potentially applicable 
criteria.  As the case is being remanded anyway, there is an 
opportunity to ensure that notice is in compliance with all 
requirements.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent comprehensive medical evidence pertaining to the 
veteran's service-connected shoulder, spine, and asthma 
disabilities consists of VA examination reports dated in 
April and May 2002.  VA outpatient records dated through July 
2003, together with subsequent testimony by the veteran at 
the December 2003 hearing, reasonably suggest that the 
disabilities at issue in this case have increased in severity 
since the last VA examination.  Moreover, the record 
indicates that the veteran was scheduled for VA examination 
in July 2003.  At the hearing the veteran testified that he 
reported for the examination as directed, but was informed by 
VA hospital staff that the examination was canceled because 
there as no physician available at that time.  To assure a 
full and fair adjudication of the veteran's claims, further 
development of medical evidence is needed.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a), 3.327(a).  

Furthermore, the nature of the veteran's disabilities at 
issue in this case is such as to suggest ongoing treatment.  
Reports of private treatment and/or additional VA medical 
records may also contain information pertinent to these 
claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matters on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
establish entitlement to an increased 
rating for his cervical and lumbar spine 
disabilities, (including under the 
revised criteria effective September 23, 
2002, and those effective September 26, 
2003), the right and left shoulder 
disabilities, and for bronchial asthma 
with obstructive lung disease; of what 
the evidence shows; and of his and VA's 
respective responsibilities in evidence 
development.  He should be advised to 
submit everything pertinent, and should 
have the opportunity to respond.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
disabilities at issue from July 2003 to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record) for the 
disabilities at issue.  

3.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his cervical and lumbar spine 
disabilities, and his bilateral shoulder 
disabilities.  The claims file and copies 
of the previous and the revised criteria 
for rating disorders of the spine, 
including disc disease, must be available 
to the examiner for review in conjunction 
with the examination.  Any indicated 
studies, such as X-rays, should be 
accomplished.  The examination should 
include range of motion studies of the 
cervical and lumbar spine, and the right 
and left shoulders, with consideration of 
any complaints of pain and of further 
limitation of motion due to pain.  All 
functional limitations resulting from the 
cervical and/or lumbar spine 
disabilities, and the bilateral shoulder 
disabilities, are to be identified.  The 
examiner should also note whether the 
disabilities are manifested by neurologic 
symptoms (and if so, the nature and 
extent).  It should also be noted whether 
the cervical or lumbar spine disabilities 
have resulted in incapacitating episodes 
(as defined in the revised rating 
criteria).  The examiner should discuss 
the effect the cervical and lumbar spine 
disabilities, and/or the bilateral 
shoulder disabilities, have upon the 
veteran's daily activities, and provide a 
specific opinion on the effect the 
cervical spine, lumbar spine, and/or 
bilateral shoulder disabilities have upon 
his employability.  The examiner must 
explain the rationale for all opinions 
given.  

4.  The RO should then arrange for the 
veteran to be afforded a VA examination 
to determine the current severity of the 
bronchial asthma with obstructive lung 
disease.  The claims file must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should review pertinent 
historical data and clinical findings in 
the claims folder.  A pulmonary function 
test must be performed, and all other 
indicated tests must be conducted.  The 
examiner must explain the rationale for 
all opinions given.  

5.  The RO should review the record, 
arrange for any further development 
suggested by the results of that sought 
above, then review the claims in light of 
all evidence added to the record since 
their last previous review (specifically 
including consideration of the 
possibility of a rating under the 
criteria for disc disease, or a separate 
rating for neurologic symptoms).  If any 
claim remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




